Judgment as to the Sewer Authority affirmed, without costs; judgment as to the City of Buffalo reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, on the. ground that the verdict is against the weight of evidence. All concur. (Appeal from part of a judgment of Erie Trial Term and a jury, dismissing the complaint as to defendant Sewer Authority on motion of defendant at the close of plaintiff’s case, and dismissing the complaint as to defendant city on the jury’s verdict of no cause of action, in a sidewalk negligence action.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Bastow, JJ.